t c memo united_states tax_court bonita l perry petitioner v commissioner of internal revenue respondent docket no filed date bonita l perry for herself kristina l rico for respondent memorandum findings_of_fact and opinion morrison judge the respondent referred to here as the irs issued a notice_of_deficiency to the petitioner bonita l perry for the tax_year determining an income-tax deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure perry timely filed a petition under sec_6213 for redetermination of the deficiency and penalty we have jurisdiction under sec_6214 perry concedes she is liable for the deficiency the only remaining issue for resolution is whether she is liable for an accuracy-related_penalty under sec_6662 on the basis of a substantial_understatement_of_income_tax under subsection b we hold that she is liable findings_of_fact some facts are stipulated and they are so found perry was a teacher in the school district of philadelphia perry has a master’s degree in education administration with four certifications a principal certification a special education supervisory certification an elementary certification and a special education teaching certification perry has not taken any accounting or tax courses unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue all dollar amounts are rounded to the nearest dollar perry resided in pennsylvania when she filed her petition therefore an appeal of our decision in this case would go to the u s court_of_appeals for the third circuit see sec_7482 unless the parties designate the court_of_appeals for another circuit see id para perry retired from full-time teaching in she continues to work as a consultant and substitute teacher during perry withdrew a total of dollar_figure from an individual_retirement_account or ira held by freedom credit_union for each withdrawal perry completed a form 2306t traditional_ira withdrawal instruction on each form 2306t perry checked a box next to do not withhold federal_income_tax from this payment the box was directly above her signature perry received a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for the tax_year from freedom credit_union this form 1099-r indicated that the entire dollar_figure that she had received from freedom credit_union in was taxable and that no amount had been withheld for federal_income_tax in perry also withdrew a total of dollar_figure from a pension retirement account held by the pennsylvania public school employees’ retirement_system psers perry received a form 1099-r for the tax_year from psers reporting that the entire dollar_figure she received from psers in was taxable and that of this amount dollar_figure had been withheld for federal_income_tax in total perry received taxable retirement distributions from her ira and her pension of dollar_figure in perry testified that she consulted with two unnamed financial advisers regarding her retirement assets ie the freedom credit_union ira and the psers pension she testified she consulted with them in date or date this was before she received any of her retirement distributions all of which were made after date perry testified that the advisers told her that she could report half of the total retirement distributions that she planned to receive in on her tax_return neither party disputes the taxability for the tax_year of the entire amount of the retirement distributions that perry received from her ira with freedom credit_union in and her pension with the psers in with certain exceptions none of which apply in this case any amount_paid or distributed out of an ira such as perry’s ira with freedom credit_union is included in gross_income by the payee or distributee in the year paid or distributed and therefore taxable in such year as provided under sec_72 relating to annuities see sec_408 sec_7701 in addition with certain exceptions none of which apply in this case a distribution from a qualified_employer_retirement_plan such as perry’s pension with the psers is taxable to the distributee in the year distributed as provided under sec_72 relating to annuities sec_402 see sec_72 under sec_72 amounts are fully includible in gross_income if the taxpayer did not make any pretax contributions to the investment see sec_72 d it appears that perry did not make any pretax contributions to the ira with freedom credit_union or her pension with the psers accordingly all the distributions that perry received from her ira with freedom credit_union in and from her pension with the psers in are taxable to her for the tax_year and the remainder on her tax_return she testified that one of the advisers was in huntington valley pennsylvania and the other was in jenkintown pennsylvania perry does not know whether either of the two financial advisers was a pension expert or a tax adviser perry does not remember whether these financial advisers told her which provision of the tax laws would permit perry to report half of the retirement distributions that she planned to receive in on her tax_return and the remainder on her tax_return we find that perry did consult with two financial advisers before she began receiving retirement distributions in perry prepared her tax_return with the help of her husband and the computer_program turbotax she did not seek the advice of any pension expert or tax adviser on date perry timely filed her form_1040 u s individual_income_tax_return on extension for the tax_year on this return perry reported that the taxable_amount of ira_distributions was zero and that the taxable_amount of pension income was dollar_figure a total_tax owed of dollar_figure withholding credits and other_payments of dollar_figure and a tax_liability of dollar_figure perry had the form 1099-r from psers which reflected a total taxable_distribution of dollar_figure and the form 1099-r freedom credit_union which reflected a total taxable_distribution of dollar_figure when she prepared this return perry attached the form 1099-r from psers to this return but not the form 1099-r from freedom credit_union the record does not explain how perry arrived at the dollar_figure amount of taxable pension income that she reported on her return however both perry and the irs agree that in reporting the dollar_figure perry attempted to report some combination of the retirement distributions that she received from psers and freedom credit_union in of the retirement distributions she received from psers and freedom credit_union totaling dollar_figure dollar_figure dollar_figure perry failed to report dollar_figure on her tax_return sometime after date the irs began an examination for perry’ sec_2011 tax_year on date the irs issued to perry a notice cp2000 notice of underreported income for the tax_year proposing a tax_deficiency of dollar_figure the proposed tax_deficiency of dollar_figure stemmed from the irs’s determination that perry had received a total of dollar_figure of taxable retirement income in but had reported only dollar_figure the dollar_figure amount was composed of dollar_figure from freedom credit_union and dollar_figure from psers the difference between the proposed amount of taxable retirement income dollar_figure and the amount shown on perry’s return dollar_figure is dollar_figure the notice cp2000 refigured perry’s total_tax for to be dollar_figure which was dollar_figure greater than the dollar_figure tax shown on perry’s original tax_return on date after receiving the notice cp2000 dated date and therefore after having been notified of the irs’s examination of her tax_year perry filed a form 1040x amended u s individual_income_tax_return for on her amended tax_return perry reported a net increase in taxable_income of dollar_figure attributable to rollover pincitea and 16a and an increase in tax_liability from dollar_figure to dollar_figure perry did not make any_tax payments with the filing of her amended_return or at any later time the irs received perry’s amended tax_return sometime after date but did not process it on date the irs issued a second notice cp2000 to perry for the tax_year this letter indicated that the irs had received perry’s amended tax_return in response to the irs’s previous notice cp2000 however the letter reflected that the taxable retirement income shown on perry’s return was still dollar_figure the amount shown on perry’s original return this notice cp2000 again proposed a tax_deficiency of dollar_figure on date the irs issued to perry a notice_of_deficiency for the tax_year on the basis of perry’s original tax_return in the notice_of_deficiency the irs determined an income_tax deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure attributable to a substantial_understatement_of_income_tax trial began on date the court recessed at the end of that day granting permission to perry to return to court on date with any documentary_evidence that she had that might corroborate the identity of the two financial advisers or the advice they gave her perry failed to appear in court or produce any such evidence on date opinion the deficiency is based on perry’s failure to report dollar_figure of retirement distributions on her original tax_return perry admits that she failed to report dollar_figure of retirement distributions for perry concedes she is liable for the dollar_figure deficiency thus the only issue in dispute is whether perry is liable for an accuracy-related_penalty under sec_6662 and b for a substantial_understatement_of_income_tax for the tax_year during trial the irs reaffirmed that the assertion of the accuracy-related_penalty under is for substantial_understatement of tax only a computational adjustment it is not about negligence an underpayment is defined generally as the difference between the tax imposed and the tax reported on the tax_return sec_6664 sec_6662 imposes a penalty on an underpayment_of_tax that is attributable to any of the causes listed in subsection b these causes include a ny substantial_understatement_of_income_tax sec_6662 the first component of an underpayment is the tax imposed sec_6664 in the notice_of_deficiency the irs determined that the tax imposed was dollar_figure perry does not challenge this aspect of the notice_of_deficiency the second component of an underpayment is the tax reported on the tax_return id perry appears to argue that her amended tax_return as opposed to her original tax_return should be used to determine her underpayment for purposes of sec_6662 the tax reported on perry’s original return was dollar_figure the tax reported on perry’s amended_return was dollar_figure in calculating an underpayment the tax reported on the tax_return is the tax reported on the original return unless the taxpayer filed a qualified_amended_return in which case it is the tax reported on the amended_return sec_1_6664-2 income_tax regs a qualified_amended_return is an amended_return that is filed before t he date the taxpayer is first contacted by the internal_revenue_service concerning any examination of the return id subpara i because perry filed her amended tax_return after she was notified by the irs of the examination for her tax_year her amended tax_return is not a qualified_amended_return and therefore it cannot be used to determine her underpayment for purposes of sec_6662 the tax imposed for perry’ sec_2011 tax_year is dollar_figure the tax reported on perry’s original tax_return is dollar_figure perry’s underpayment for the tax_year is dollar_figure dollar_figure ' dollar_figure see sec_6664 an understatement of income_tax is the amount of the tax required to be shown on the return minus the amount of the tax imposed which is shown on the return sec_6662 an understatement of income_tax is substantial if the understatement exceeds of the tax required to be shown on the return and the understatement exceeds dollar_figure sec_6662 sec_1_6662-4 income_tax regs the tax required to be shown on perry’s original tax_return is dollar_figure the tax_shown_on_the_return is dollar_figure perry’s understatement for the tax_year is dollar_figure dollar_figure ' dollar_figure see sec_6662 ten percent of the tax required to be shown on perry’s original tax_return is dollar_figure the understatement of dollar_figure exceeds of the tax required to be shown on the return dollar_figure it also exceeds dollar_figure perry had an underpayment of dollar_figure for the tax_year that was due to a substantial_understatement_of_income_tax perry’s last argument is that her failure to report the dollar_figure of her retirement distributions on her tax_return was due to reasonable_cause and was not due to willful neglect sec_6664 provides that no penalty is imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion perry argues that she acted with reasonable_cause by relying on the financial advisers who allegedly told her that she could report half of the retirement distributions that she received from psers and freedom credit_union in on her tax_return and the remainder on her tax_return the taxpayer bears the burden of proving that the penalty is inappropriate because the taxpayer acted with reasonable_cause and in good_faith 116_tc_438 regulations provide that reasonable_cause and good_faith are determined on a case-by-case basis taking into account all pertinent facts and circumstances generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer reliance on professional advice constitutes reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs to establish reasonable_cause and good_faith through reliance on professional advice the taxpayer must show that t he adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir to satisfy the third test the taxpayer must show that the tax professional opine d on the legitimacy of the aspects of the return that were challenged by the irs id pincite perry’s argument that she reasonably relied on the advice of the two financial advisers in preparing her tax_return is not persuasive first perry does not allege and did not prove that her two financial advisers were sufficiently experienced in federal tax law to give her advice regarding the reporting requirements of the retirement distributions she received in second perry did not prove that she told the advisers that she would receive total retirement distributions of dollar_figure in and that no amount of these distributions would be rolled over into a roth_ira thus she failed to prove that she gave necessary and accurate information to the advisers third perry failed to prove that the two financial advisers actually opined on the legitimacy of the reporting that perry ended up making of the retirement distributions she received in on her tax_return the advice given to perry meets none of the three tests for establishing reasonable_cause and good_faith through reliance on professional advice under the circumstances perry has failed to satisfy her burden_of_proof we conclude that perry did not act with reasonable_cause and in good_faith in failing to report dollar_figure of the retirement distributions that she received in on her original tax_return for the foregoing reasons we hold that perry is liable for and has not established a defense to the sec_6662 accuracy-related_penalty for in reaching our holding we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
